ALLOWABILITY NOTICE


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Endo et al. (WO 2015/198915 A1) teaches a polymerizable liquid crystal composition comprising a polymerizable compound.  Endo fails to teach a polymerizable compound represented by general formula (i) of claim 1 specifically including (Ail-Zil)mil, where mil = 2-4 and Ail is a divalent 6-member aromatic or aliphatic cyclic group; and fails to teach a polymerizable compound represented by general formula (i) specifically including a Kil group that is (K-1) with n = 1 and simultaneously including -S4-X1, -S5-X2, and a polymerizable group -S3-P at the claimed positions; (K-2) specifically including a polymerizable group -S3-P at the claimed position; or (K-3) specifically including a polymerizable group P at the claimed position.
Lan et al. (US 2019/0308926 A1) teaches a liquid crystal display device comprising a polymerizable liquid crystal composition disposed between two substrates, where the substrates do not require alignment layers.  Lan fails to teach a polymerizable compound represented by general formula (i) of claim 1, fails to teach a polymerizable compound represented by general formula (i) specifically including (Ail-Zil)mil, where mil = 2-4 and Ail is a divalent 6-member aromatic or aliphatic cyclic group; and fails to teach a polymerizable compound represented by general formula (i) specifically including a Kil group that is (K-1) with n = 1 and simultaneously including -S4-X1, -S5-X2, and a polymerizable group -S3-P at the claimed positions; (K-2) specifically including a polymerizable group -S3-P at the claimed position; or (K-3) specifically including a polymerizable group -S3-P at the claimed position.
Archetti et al. (US 2015/0252265 A1, newly cited) teaches liquid crystalline media comprising polymerizable liquid crystal compounds.  Archetti fails to teach a polymerizable compound represented by general formula (i) of claim 1 specifically including a Kil group that is (K-1) with n = 1 and simultaneously including -S4-X1, -S5-X2, and a polymerizable group -S3-P at the claimed positions; (K-2) specifically including a polymerizable group -S3-P at the claimed position; or (K-3) specifically including a polymerizable group -S3
Tong et al. (US 2016/0362606 A1, newly cited) teaches polymerizable compounds for liquid crystal displays.  Tong fails to teach a polymerizable compound represented by general formula (i) of claim 1 specifically including a Kil group that is (K-1) with n = 1 and simultaneously including -S4-X1, -S5-X2, and a polymerizable group -S3-P at the claimed positions; (K-2) specifically including a polymerizable group -S3-P at the claimed position; or (K-3) specifically including a polymerizable group -S3-P at the claimed position.
Lim et al. (US 2017/0210994 A1, newly cited) teaches liquid crystal compositions comprising polymerizable compounds.  Lim fails to teach a polymerizable compound represented by general formula (i) of claim 1 specifically including a Kil group that is (K-1) with n = 1 and simultaneously including -S4-X1, -S5-X2, and a polymerizable group -S3-P at the claimed positions; (K-2) specifically including a polymerizable group -S3-P at the claimed position; or (K-3) specifically including a polymerizable group -S3-P at the claimed position.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Eli D. Strah/Primary Examiner, Art Unit 1782